department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division u i l attn legend school a congregation s state b church m authority a authority b authority c diocese h office a province p city r plan x page plan y dear this is in response to your letters dated date date date date and date submitted on your behalf by your authorized representative in which you request a ruling that plans x and y are church plans described in sec_414 of the internal_revenue_code_of_1986 as amended the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested school a was school a is a not-for-profit school founded by congregation s in originally incorporated on december and is maintained as a domestic nonprofit corporation under the laws of state b school a was established as a church m school for girls in kindergarten through grade school a is committed to promoting a christian environment and fostering a learning experience that provides students with an intellectual physical aesthetic spiritual and moral education in such christian environment school a’s goal is to provide students with a spiritual foundation for the development of christian values this mission is affirmed in the by-laws of school a which charges school a’s officers with the obligation to ensure that school a maintains a church m identity and that school a's officers and students live out the charism of congregation s school a organization described in sec_501 of the code and exempt from tax under sec_501 of the code is listed in the official church m directory and is an school a is led by the head of school a who oversees school a’s administration as is well as the educational and religious programs at school a the head of school a selected by and reports to the 19-person board_of directors the board_of directors’ which is comprised of persons within congregation s the board_of directors is ultimately controlled by and under the authority of the members of school a the members’ the members approve the nomination of the head of school a also of the directors are selected and appointed by the members the other directors are nominated and elected by the board_of directors subject_to the members’ approval of the nominees the board_of directors oversees school a’s finances and non- religious non-academic operations and reports to the members the members consist of four sisters belonging to province p and one priest of congregation s the four sisters hold all the member offices with authority a who resides in state b being the president of the members authority a reports to and is under the direct authority of authority b which is headquartered in city r authority b led by authority c who retains certain powers as defined by canon law school a is required to abide by canon law and the rules and regulations of church m meaning that all of school a’s teachings must be in line with church m doctrine the bishop of is page diocese h a part of the church m in state b controls the teaching of religion and matters of faith at school a through office a school a has established and maintains two benefit plans for the exclusive benefit of eligible employees of school a plan x effective january is a tax-sheltered annuity arrangement that permits both employee elective_deferrals and employer matching_contributions and is intended to meet the requirements of sec_403 of the code plan y effective january1 a provides fully insured medical dental group long term disability and group life and accidental death and dismemberment coverage to all eligible employees under plan y is a health and welfare arrangement school an administrative committee the committee for plans x and y was informally established and has been formally established and reaffirmed on december the committee is comprised of the head of school a the business manager of school a and the human resources manager of school a the principal purpose of the committee is to administer plans x and y the committee is appointed by and reports to school a’s officers and board_of directors the school has never made a code sec_410 election on behalf of either of the plans and no statement to this effect has ever been filed with the irs in accordance with revproc_2011_44 2011_39_irb_446 notice to employees with reference to plan x was provided on april this notice explained to participants of plan x the consequences of church_plan status plan y isa health and welfare arrangement and is not subject_to revproc_2011_44 based on your submission and the above facts and representations you request a ruling that plan x and plan y are church plans under sec_414 of the code sec_414 of the code generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 of the code provides in part that the term church_plan does not include a plan that is established and maintained primarily for the benefit of employees or their beneficiaries of such church_or_convention_or_association_of_churches who are employed in connection with one or more unrelated trades_or_businesses within the meaning of sec_513 of the code or if less than substantially_all of the individuals included in the plan are individuals described in sec_414 of the code or sec_414 of the code or their beneficiaries sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both page for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee of a church or a convention or association of churches to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 of the code shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches revproc_2011_44 r b supplements the procedures for requesting a letter_ruling under sec_414 of the code relating to church plans the revenue_procedure requires that plan participants and other interested persons receive a notice in connection with a letter_ruling request under sec_414 of the code for a qualified_plan requires that a copy of the notice be submitted to the irs as part of the ruling_request and provides procedures for the irs to receive and consider comments relating to the ruling_request from interested persons in order for an organization that is not itself a church or a convention or association of churches to have a qualified church_plan it must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the organization’s contro by or affiliation with a church_or_convention_or_association_of_churches employees of any organization maintaining a plan are considered to be church employees if the organization is exempt from tax under sec_501 of the code and is controlled by or associated with a church_or_convention_or_association_of_churches in addition in order to be a church_plan the administration or funding or both of the plan must be by an organization described in sec_414 of the code to be described in sec_414 of the code an organization must have as its principal purpose the administration or funding of the plan and must also be controlled by or associated with a church_or_convention_or_association_of_churches in view of the common religious bonds between school a and church m the inclusion of school a in the official church m directory and the indirect control of school a by church m through congregation s and province p we conclude that school a is associated with a church_or_convention_or_association_of_churches within the meaning of page sec_414 of the code that the employees of school a meet the definition of employee under sec_414 of the code and that they are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization which is exempt from tax under sec_501 of the code and which is controlled by or associated with a church or a convention or association of churches the administrative control of plan x and plan y is vested in the committee the committee is controlled by and shares common religious bonds with church m through its control by school a’s officers the sole purpose of the committee is to have exclusive authority to control and manage the operation and administration of plan x and plan y thus the administration of plan x and plan y satisfies the requirements regarding church_plan administration under sec_414 of the code accordingly in regard to your ruling_request we conclude that plan x and plan y are church plans as defined in sec_414 of the code this letter expresses no opinion as to whether plan x requirements for qualification under sec_403 of the code or plan y satisfies the requirements of sec_419 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative page if you have any questions regarding this letter please contact please address all correspondence to se t ep ra t3 sincerely yours zo ilo laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
